On page 7, regarding claim 1, applicant argued that it is not obvious to combine Xu in view of Bullied and Okamoto with Cook, as Xu in view of Bullied and Okamoto is directed to 3D printing of metal, while Cook is directed to polymer.
The examiner disagrees with this because melting the two polymer layers to produce stronger bonding also applies to melting the two metal layers.

2.	On page 9, regarding claim 1, applicant argued that Cook does not teach heating an interface between the first and second casted layers to a temperature higher than the melting temperature of the metal being poured, since Cook does not disclose pouring metal, nor heating the interface between metallic casted layers.
	The examiner is relying on Xu for pouring metal. One modifying Xu in view of Cook would heat the interface between metallic casted layers produced by Xu.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

3.	Applicant also argued that Cook fails to provide any solution as to how to remove/dissolve the oxidation layer.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., solution as to how to remove/dissolve the oxidation layer) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

4.	Finally, applicant argued that introducing a metallic cast into a microwave will result in disaster.
	Cook is not limited to a microwave, as Cook also suggests to use energy emitting device or another apparatus. One modifying Xu in view of Cook will choose appropriate device for heating the metallic cast.

/KEVIN E YOON/Primary Examiner, Art Unit 1735